Per Curiam.

It appears that plaintiff incurred traveling costs amounting to $160 in coming from Oklahoma to New York City to attend the trial and he should be reimbursed therefor, in addition to the sum of $25 costs imposed by the court below as a condition for granting the motion to open default.
*201The order should be modified to the extent of requiring defendant-respondent to pay to plaintiff the sum of $160 in addition to the sum of $25 costs imposed by the court below, and as modified affirmed, without costs.
Hofstadter, Eder and Schreiber, JJ., concur.
Ordered accordingly.